Citation Nr: 1607556	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  14-25 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder to include unspecified depressive disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include unspecified depressive disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active service from July 1976 to July 1980.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Hartford, Connecticut, which denied service connection for posttraumatic stress disorder (PTSD).  Service connection for PTSD was originally denied by a March 2004 rating decision.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, in consideration of the entirety of the record and the holding in Clemons, the Board considers the Veteran's claims for PTSD and an unspecified depressive disorder within the same claim.

The Veteran requested a Board hearing in his August 2014 substantive appeal.  In light of the fully favorable decision herein, the request is considered moot.

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The issue of entitlement to TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In Dr. H.H's January 2015 opinion, she states that the Veteran cannot sustain the stress from a competitive work environment or be expected to engage in gainful activity due to his depressive disorder.  The Board does not have jurisdiction over this issue, and so it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

1.  Entitlement to service connection for a psychiatric disorder was denied in an unappealed March 2004 rating decision.
 
2.  Evidence received since the March 2004 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder; such evidence is not cumulative or redundant of evidence already of record.

3.  The preponderance of the evidence is for finding that the Veteran has a psychiatric disorder to include unspecified depressive disorder that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).

2.  Service connection for a psychiatric disorder to include unspecified depressive disorder is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder.  

A March 2004 rating decision denied service connection for PTSD.  The Veteran did not appeal the denial.  As such, the decision is final.  

Since March 2004, the Veteran has submitted additional evidence and arguments that if presumed credible for purposes of reopening, show the possibility of a current psychiatric condition as related to his military service.  Specifically, the Veteran has submitted a medical opinion by Dr. H.H., licensed psychologist, which opines that the Veteran suffers from unspecified depressive disorder as aggravated by his military service.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for a psychiatric disorder.  See 38 C.F.R. § 3.156(a).  

II.  Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

III.  Facts and Analysis

In this case, the Veteran's attorney submitted a March 2015 appellate brief with attached medical opinion and lay statements, noting that the Veteran was denied service connection for PTSD and requesting that the Veteran receive service connection for an unspecified depressive disorder.  

The Veteran submitted a January 2015 medical opinion by Dr. H.H., licensed psychologist, which opines that the Veteran suffers from an unspecified depressive disorder as aggravated by his military service.  Dr. H.H. indicated that she reviewed the Veteran's claims file and VA records in formulating her opinion, and included a detailed discussion of the Veteran's mental history.  Dr. H.H. stated that the Veteran's service "correlates to emerging mental health difficulties resulting in functional, occupational social impairment."  Dr. H.H. opined that the Veteran suffers from "depressive disorder more likely than not aggravated by his time in military service and has continued uninterrupted to the present."

The Veteran also submitted July 2014 lay statements in support of his claim.  A letter from the Veteran's girlfriend, who knew the Veteran when they were children, indicated that the Veteran returned from service "a completely different person," lonely and depressed.  A letter from the Veteran's sister also supports that the Veteran returned from service a changed person, withdrawn and depressed.  Both indicate they have observed a continuity of depressive symptomatology to present.

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is for the claim for service connection of a psychiatric illness to include unspecified depressive disorder, and the benefit of the doubt doctrine is for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a psychiatric disorder is reopened.

Service connection for a psychiatric disorder to include unspecified depressive disorder is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


